Citation Nr: 1039121	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-31 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on January 8, 
2004.

2.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on July 13, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active service from October 1980 to January 1983.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from April 2004 and February 2005 letter determinations of 
the Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida.

The issue of entitlement to payment or reimbursement for the 
costs of unauthorized private medical treatment incurred on 
January 8, 2004, was previously before the Board in May 2005 and 
was remanded for further development.  Both issues on appeal were 
previously before the Board in February 2009 and were remanded 
for further development.  

The appeal is REMANDED to the VAMC.  VA will notify the appellant 
if further action is required.


REMAND

A preliminary review indicates that the development requested in 
the Board's February 2009 remand was not conducted.  Because the 
Board's instructions were not complied with on remand, this case 
is not ready for appellate review and must be remanded for 
compliance with the remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand by the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand orders). 

The Board's February 2009 remand requested that the VAMC provide 
the Veteran a letter that notified him of the evidence required 
for payment or reimbursement of the costs of unauthorized medical 
expenses incurred on January 8, 2004, and July 13, 2004, under 
both 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  The claims file 
contains no indication that the VAMC sent such a letter. 

The Board's February 2009 remand also requested that the VAMC 
provide the Veteran and his representative a Statement of the 
Case (SOC) as to the issue of entitlement to payment or 
reimbursement for the costs of unauthorized private medical 
treatment incurred on July 13, 2004.  The claims file contains no 
indication that the VAMC sent the Veteran or his representative 
such an SOC.  

The Board's February 2009 remand also observed that the Veteran's 
representative stated in a January 2009 Informal Hearing 
Presentation that the Veteran lived within the jurisdiction of 
the RO in San Diego, California.  The February 2009 remand 
requested the VAMC to schedule the Veteran for an in-person 
hearing before a Veterans Law Judge on its next Travel Board 
visit to San Diego.  An August 2009 VA Report of Contact relates 
that the San Diego RO spoke by telephone with a personal friend 
of the Veteran who stated that the Veteran's permanent address 
for mailing purposes was in Naples, Florida.  The St. Petersburg, 
Florida, RO scheduled the Veteran for a hearing before a Veterans 
Law Judge in June 2010 at that location.  The Veteran failed to 
attend.  However, the June 2010 notice letter to the Veteran was 
sent to an incorrect address in Naples, Florida.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should issue the Veteran and his 
representative a letter that notifies him of 
the information and evidence required for 
payment or reimbursement of the costs of 
unauthorized medical expenses incurred on 
January 8, 2004, and July 13, 2004, under 
both 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 
1728.  Specifically, the Veteran should be 
informed as to the information and evidence 
necessary to substantiate his claim for 
medical expense payment/reimbursement, 
including which evidence, if any, the Veteran 
is expected to obtain and submit, and which 
evidence will be obtained by VA.

2.  If any evidence is received, the VAMC 
must readjudicate the Veteran's claim for 
payment or reimbursement for the costs of 
unauthorized private medical treatment 
incurred on January 8, 2004, and July 13, 
2004, under 38 U.S.C.A. § 1728 and 38 
U.S.C.A. § 1725, to consider any applicable 
change in the law due to the Veterans' Mental 
Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat. 
4110 (2008).

3.  If reimbursement for the costs of 
unauthorized private medical treatment 
incurred on July 13, 2004 is not granted, the 
VAMC must provide the Veteran and his 
representative with an SOC as to the issue of 
entitlement to payment or reimbursement for 
the costs of unauthorized private medical 
treatment incurred on July 13, 2004.  The 
Veteran should be informed that he must file 
a timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.

4.  Then, if any benefit sought on appeal has 
not been granted by the VAMC, the VAMC should 
make arrangement with the local RO and 
request that the RO send the Veteran a letter 
(to his correct address of record) 
requesting that he clarify in writing whether 
he wishes to have a Travel Board hearing, or 
videoconference hearing, before a Veterans 
Law Judge.  The Veteran should then be 
scheduled for the requested type of hearing 
at the local RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


